Title: [James Madison] to [John Quincy Adams], 30 July 1834
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dear Sir.
                            
                            
                                
                                    Montpellier
                                
                                  July 30th. 1834—
                            
                        
                         
                        The copy of your intended Speech on the "Removal of the Deposits" was received in the due time. But such was
                            and has since been the deterioration of my health, that I could not give it a proper perusal. Being at present somewhat
                            relieved from the supervening malady under which I have been more particularly suffering, I avail myself of this
                            circumstance to thank you for your polite attention. I have found in the pamphlet as was anticipated, the very able and
                            impressive views which have always distinguished your investigations of important subjects.
                        I have just received a letter from Mr. George Joy of London, with whom I observe you are not unacquainted.
                            One of the papers enclosed by him, contains an incident in the career of Lafayette, which he seems very anxious should not
                            pass into oblivion; and which indeed emphatically marks the indelible affection of that truly admirable man for our
                            Country and for liberty. As it is understood that you do not decline the task to which you have been invited, of preparing
                            an obituary tribute to his memory, I have thought it not amiss to give you an opportunity of deciding whether the
                            narrative of Mr. Joy, furnishes or suggests any thing worthy of a more durable repository, than it yet has.
                        As Mr. Joy would I am sure be gratified by your perusal of his other communications, I enclose the whole;
                            which may be returned at your leisure.
                        You are I presume not unaware that this gentleman was, during our last contest with Great Britain, a copious
                            and zealous writer on the depending topics; with views always of the best sort, and presenting often considerations
                            deserving more attention than they received from the British Rulers. Some of his private letters to me relating to the
                            "Orders in Council," whilst known on the spot to be in ovo, and expected every moment to burst the shell, are valuable; as
                            confirming the ground on which the embargo was recommended as a safeguard to our commerce and seamen, against the sweeping
                            depredations in wait for them.
                        On the supposition that you are on a visit to Quincy I address my letter accordingly. Wherever it may find
                            you, it will faithfully express the high esteem and cordial regard, with the best wishes for a prolonged and happy life,
                            of which I pray you to be always assured.
                        
                        
                            
                                James Madison
                            
                        
                    